Pannell, Presiding Judge.
The defendant was convicted of robbery and kidnapping. He appeals the judgment of conviction.
Appellant urges error in the trial court’s failure to grant his motion for new trial. He contends that the state failed to prove the venue of the crimes with which he was charged. The evidence shows that the victim was leaving a restaurant when the defendant approached her and forced her at gunpoint into his car. The victim testified that the restaurant was in DeKalb County.
The victim was then driven approximately one to two miles toward Decatur on Candler Road. She testified that this was in DeKalb County. The car then pulled into a deserted parking lot. A man seated in the back seat of the car demanded that she turn over all her money. After receiving the victim’s money, the defendant proceeded back to the restaurant and let the victim out of the automobile.
"Evidence of venue, though slight, is sufficient in the absence of conflicting evidence.” Loftin v. State, 230 Ga. 92 (2) (195 SE2d 402). The evidence establishing venue in the present case was certainly more than slight and was not contradicted. The defendant’s contention that the state failed to prove venue is without merit.

Judgment affirmed.


Evans and Marshall, JJ., concur.